                               Case 2:21-cv-01119-TLN-AC Document 20 Filed 08/25/21 Page 1 of 2


                          1   THOMAS P. QUINN, JR. (SBN 132268)
                              NOKES & QUINN
                          2   410 Broadway, Suite 200
                          3   Laguna Beach, CA 92651
                              Tel: (949) 376-3500
                          4   Fax: (949) 376-3070
                              Email: tquinn@nokesquinn.com
                          5
                          6   Attorney for Defendant
                              Equifax Information Services LLC
                          7
                          8
                                                             UNITED STATES DISTRICT COURT
                          9
                                                            EASTERN DISTRICT OF CALIFORNIA
                      10                                         SACRAMENTO DIVISION

                      11                                                      )
                              LAUREN HAGEN,                                   )   Case No.: 2:21-CV-01119-TLN-AC
                      12
                                                                              )
                      13                                                      )
                                               Plaintiff,                     )
                      14                                                      )   ORDER ON SECOND JOINT
                                     vs.                                      )   STIPULATION TO EXTEND TIME TO
                      15
                                                                              )   RESPOND TO INITIAL COMPLAINT
                      16      EQUIFAX INFORMATION SERVICES,                   )   BY NO MORE THAN 30 DAYS
                              LLC; EXPERIAN INFORMATION                       )
                      17      SOLUTIONS, INC.; TRANSUNION, LLC;               )   Complaint served: July 8, 2021
                              UNIVERSAL ACCEPTANCE                            )   Current Response date: August 25, 2021
                      18                                                          New Response Date: September 24, 2021
                              CORPORATION D/B/A CARHOP                        )
                      19      FINANCE; and DOES 1 through 100                 )
                              inclusive,                                      )
                      20                                                      )
                      21                       Defendants.

                      22
                      23
                                     The parties having stipulated to extend the time for Equifax Information Services, LLC to
                      24
                              respond to the complaint herein to allow the parties to explore settlement, and the proposed
                      25
                              extension not affecting any dates scheduled in this matter, and good cause appearing therefore,
                      26
                      27
                      28


                                                                            -1–
   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
                               Case 2:21-cv-01119-TLN-AC Document 20 Filed 08/25/21 Page 2 of 2


                          1          IT IS HEREBY ORDERED THAT the parties’ request to extend the time for Equifax
                          2   Information Services, LLC to respond to the complaint herein is granted. Equifax Information
                          3   Services, LLC shall file its responsive pleading herein on or before September 27, 2021.
                          4
                          5   Dated: August 25, 2021
                          6
                          7                                                        Troy L. Nunley
                                                                                   United States District Judge
                          8
                          9
                      10
                      11
                      12
                      13
                      14
                      15
                      16
                      17
                      18
                      19
                      20
                      21
                      22
                      23
                      24
                      25
                      26
                      27
                      28


                                                                            -2–
   NOKES & QUINN
410 Broadway, Suite 200
Laguna Beach, CA 92651
    (949) 376-3500
